NO. 12-08-00216-CR

NO. 12-08-00217-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CURTIS ANTONIO DAVIS,§
	APPEALS FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 3 OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant Curtis Antonio Davis attempts to appeal from an order denying his "Motion to
Waive Conflicts of Interest."  As a general rule, an appeal in a criminal case may be taken only from
a judgment of conviction.  See Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447
(Tex. Crim. App.1961).  However, this rule has certain narrow exceptions.  See Wright v. State, 969
S.W.2d 588, 589 (Tex. App.-Dallas 1998, no pet.) (listing exceptions).  The order Appellant
complains of is not a judgment of conviction, nor does it fall within any exception to the general
rule.  Therefore, we have no jurisdiction over the appeals.
	On May 21, 2008, this court notified Appellant that the information received in these appeals
does not include a final judgment or other appealable order and therefore does not show the
jurisdiction of this court.  See Tex. R. App. P. 37.2.  Appellant was further notified that the appeals
would be dismissed unless the information was amended on or before June 2, 2008 to show the
jurisdiction of this court.  See Tex. R. App. P. 44.3.  This deadline has now passed, and Appellant
has neither shown the jurisdiction of this court or otherwise responded to its May 21, 2008 notice.
Accordingly, the appeals are dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.











































(DO NOT PUBLISH)